Case 20-14201-pmm       Doc 146     Filed 08/26/21 Entered 08/26/21 16:44:15            Desc Main
                                   Document     Page 1 of 1


                          THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF
                                   PENNSYLVANIA

   IN RE:                                        BANKRUPTCY NO. 20-14201 (PMM)
   LARRY LEE WISSER and
   CATHLEEN RACHEL WISSER,                       CHAPTER NO. 12
   Debtors

                       ORDER GRANTING EXPEDITED HEARING

         AND NOW, upon consideration of the Motion of the Debtors, Larry Lee Wisser and
  Cathleen Rachel Wisser to Exclude Testimony and Evidence (doc. #143 “the Motion”), and the
  request for an expedited hearing with regard to the Motion, it is hereby ORDERED that:

     1. The request for an expedited hearing is GRANTED.

     2. A hearing to consider the Motion shall be held on Tuesday, August 31, 2021 at 1:00
        p.m., in the United States Bankruptcy Court, Gateway Building, Fourth Floor
        Courtroom, 201 Penn St., Reading, Pennsylvania, 19601.

     3. Written objections or other responsive pleadings to the Motion (while not required)
        may be filed up to the time of the hearing and all objections will be considered at the
        hearing.

     4. The Movants shall serve the Motion and this Order on the U.S. Trustee, the case
        Trustee, all secured creditors and all priority creditors by overnight mail, facsimile
        transmission or e-mail transmission no later than 3:00 p.m. on or before Friday, August
        27, 2021. Service under this Paragraph is effective if made to each party identified
        above through the court’s CM/ECF system.

     5. The Movants shall serve this Order and a Notice of the Motion in conformity with
        Local Bankruptcy Form 9014-3 on all other parties in interest, including creditors, by
        regular mail no later than 5:00 p.m. on Friday, August 27, 2021.

     6. The Movant shall file a Certification of Service as required by Local Rule 9014-4.


  Date: 8/26/21
                                              Hon. Patricia M. Mayer
                                              U.S. Bankruptcy Judge
